Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species shown in Figs. 3A-3E in the reply filed on 12 September 2022 is acknowledged.

Claims 3-11, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because Figs. 2A, 2B, 2C, and 2D fail to comply with 37 CFR 1.84(m) as they contain solid black shading. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “internal shuttle” recited in claim 2  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 13 line one recites “a handle” but it appears to be the same handle recited in parent claim 12.	In claim 13 line 5 “the retention protjection” lacks antecedent basis.  It appears this should  be –the extendable and retractable bearing--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall et al. US 10,293,646.	McCall et al. (see especially Fig. 8) discloses a gooseball comprising: 	a rounded head 116 configured to selectively engage with a coupler; 	a base 114 configured to selectively insert into a hitch mount, the base including a retention projection 22 that selectively extends outside of the base in a locked position and retracts into the base in an unlocked position; 	a locking mechanism to selectively transition the retention projection between the locked position and the unlocked position;	wherein the locking mechanism comprises a handle 112 disposed perpendicularly to an axis defined by the length of the gooseball, an internal shuttle 24 that attaches to the handle and traverses a body of the gooseball, and an actuator 40; 	wherein the actuator selectively rotates the handle and internal shuttle perpendicularly about the axis defined by the length of the gooseball to selectively engage and disengage the retention projection between the locked position and the unlocked position.
Claim(s) 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall et al. US 10,293,646.	McCall et al. (see especially Fig. 8)  discloses a gooseball comprising:	a rounded head 116 configured to selectively engage with a coupler; 	a base 114 configured to selectively insert into a hitch mount, the base including at least one extendable and retractable bearing 22 that is configured to lock the base into the hitch mount when in an extended position; a locking mechanism to selectively lock the bearing in the extended position, wherein the locking mechanism includes at least one rotational handle 112;	wherein the locking mechanism comprises the handle disposed perpendicularly to an axis defined by the length of the gooseball, 	an internal shuttle 24 that attaches to the handle and traverses a body of the gooseball, and an actuator 40; 	wherein the actuator selectively rotates the handle and internal shuttle perpendicularly about the axis defined by the length of the gooseball to selectively engage and disengage the extendable and retractable bearing between the locked position and the unlocked position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



September 28, 2022